Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 26, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156022(28)(29)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 156022
  v                                                                  COA: 337436
                                                                     Oakland CC: 2015-255954-FH
  WALTER ANDREW WALAS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant to extend the
  time for filing his reply and to exceed the page limitation are GRANTED. The 15-page
  reply submitted on January 5, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 26, 2018

                                                                               Clerk